Case 6:19-cv-00052-H-BU Document 94 Filed 03/23/21                  Page 1 of 10 PageID 991



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                   SAN ANGELO DIVISION

 ROGER E. MIDDAUGH, et             a1.,


        Plaintiffs,


                                                             No.6:19-CV-052-H-BU
 INTERBANK,

        Defendant.


                ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
                  NDATION OF TIIE           TES MAGISTRATE

        Roger E. Middaugh and Heather Nichole Moore Middaugh filed this lawsuir against

 InterBank pertaining to conduct stemming from various mortgage financing ffansactions

 between InterBank and Roger E. Middaugh. Dkt. No. 65. United States Magistrate Judge

 John R. Parker made Findings, Conciusions, and a Recommendation (FCR) in this case on

 February 5, 2021.    See   Dkt. No. 90. Judge Parker recommended that the Court grant in part

 InterBank's Second Motion to Dismiss. Id. at63. The plaintiffs filed objections to this

 FCR. Dkt. No. 91. The plaintiffs objected to Judge Parker's recommendatron that

 equitable tolling does not apply to their breach ofconffact, duress, fraud, theft and

 conversion, unjust enrichment, negligent misrepresentation, breach oftrust, and intenrional

 infliction of emotional distress claims. Id.   at2. Addiionally,   the plaintiffs objected to Judge

 Parker's recommendation that they failed to state ciaims for quanrum meruit, quiet title,

 wrongful foreclosure, and violations offederal and state consumer collections law because

 they gave InterBank fair notice of the narure of their claims and the grounds upon which

 they rested. Id. at 4-5.
Case 6:19-cv-00052-H-BU Document 94 Filed 03/23/21                      Page 2 of 10 PageID 992



          Because the plaintiffs' own allegations indicate that they knew of InterBank's alleged

 wrongful conduct rn 2007 and 2010, the Court overrules their objection as to Judge Parker's

 recommendation that equitabie tolling does not appiy. Additionaliy, because plaintiffs have

 failed to state claims for quantum meruit, quiet tit1e, wrongful foreclosure, and violatron of

 federal and state consumer collectrons law that are plausible on their face, the Court

 overrules the plaintiffs' objection with respect to these claims. Fhally, the Court finds no

 plain error in the in the unobjected-to portions ofJudge Parker's FCR. Therefore, the Court

 accepts the findings, conclusions, and recommendation of the United States Magistrate

 Judge.

 1.       Factual and Procedural Background

          A.       Factual Allegations

          PlaintiffRoger Middaugh, who was in the business of purchasing, remodeling, and

 selling houses, stated banking with InterBank's predecessor institution, First Coleman

 National Bank, in 7997 and continued to bank there at all times relevant to this lawsuir.

 Dkt. No. 65 at 2. Middaugh financed these properties through mortgages provided by

 InterBank and had up to 86 properties mortgaged with InterBank at any given time. Id. At

 the start of this financing relationship, Middaugh financed each property with a separate

 mortgage. Id.

          In2007,      a   hailstorm damaged several ofthe plaintiffs' rental properties. Id. at 3. The

 plaintiffs   a11ege   that they paid for all ofthe repair work but that InterBank received all ofthe

 ilsurance proceeds and did not account for its use of the insurance proceeds. Id.

          In 2010, the parties renegotiated the individual mortgages, restructured the

 mortgages into a single note, cross-collaterabzed all the mortgages, and added balloon


                                                       2
Case 6:19-cv-00052-H-BU Document 94 Filed 03/23/21                          Page 3 of 10 PageID 993


 provisions. Id. at2. The plaintiffs claim that InterBank wrongfully pressured Middaugh

 into this transaction by threatening to call the individual mortgage notes if he did not

 cooperate and that InterBank forced this transaction to seize all ofthe mortgaged

 properties.l 1/. Shortly after this resffucturing, InterBank informed Middaugh that the

 working capital of the 2010 transaction was above his lending limit and, as a result, had

 Middaugh sign several notes with a much smaller face value.2 Id.

         In March 2019, InterBank commenced foreclosure proceedings. Id.                       at4. The
 plaintiffs a1lege that the defendant threatened tenants with evictions if they paid renrs to the

 plaintiffs. 1d Additionally, the plaintifls allege that InterBank engaged in forgery in the

 foreciosure. Id. Finally, the plaintiffs allege that when executing the foreclosute, InterBank

 failed to comply with notice requ ements, issued competing notices, and relied on expired

 deeds of   trust. Dkt. No. 65-1 at 8.

         B.      Procedural History

         Roger Middaugh filed a lawsuit against InterBank in 2019. Dkt. No. 1-4. That

 lawsuit was later removed to the United States District Court for the Southem District of

 Texas and subsequently ftansferred to the San Angelo Division of the United States District

 Court lor the Northem District of Texas.        See   Dkt. Nos. 1,   li.    After the transfer to this

 Court, the plaintiffs attempted to amend the complaint four times.                 ,See   Dkt. Nos. 17, 27, 35,

 38. The plaintiffs f,led all of these attempts to amend the complarnt in violation of the local

 rules and Judge Parker's orders. Ser Dkt. No. 59. Therefore,               ir   response to various motions


 I The plaintiffs allege that this forced restructuring was a clear breach       ofthe terms ofthe notes. Dkt
 No. 65 at 2.

  The plaintiffs allege that InterBank knew when it executed the 2010 restructuring that the new loan
 '?
 exceeded the defendant's lending limit but chose to move forward with the restructuring scheme to
 gain access to all of Roger Middaugh's properties. Dkt. No. 65 at 3.

                                                       3
Case 6:19-cv-00052-H-BU Document 94 Filed 03/23/21                       Page 4 of 10 PageID 994


 pertaining to these attempts, Judge Parker ordered the plaintiffs to file their First Amended

 Compiaint, Dkt. No. 59, and the plaintiffs followed that order and filed their First Amended

 Complaint, Dkt. No. 65. During the plaintiffs' attempts to amend their complaint,

 lnterBank filed a fust motion to dismiss, Dkt. No. 37, which the parties ful1y briefed before

 Judge Parker denied the motion as moot after the plaintifts filed their First Amended

 Complaint. Dkt. No. 79.

          After the plaintiffs   f,rled   their First Amended Complaint as ordered by Judge Parker,

 InterBank filed its Second Motion to Dismiss. Dkt. No. 76. After the Second Motion to

 Dismiss became ripe, Judge Parker issued his FCR. Dkt. No. 90. Judge Parker

 recommended that the Court: (1) dismiss with prejudice the plaintiffs' claims for breach                of

 contract, duress, fraud, conversion, unjust enrichment, negligent misrepresentation, breach

 offfust, and intentional infliction of emotional distress pertaining to transactions or events

 occuning in 2007 and 2010; and (2) dismiss with prejudice the plaintiffs' clarms for

 quantum meruit, quiet title, wrongful foreclosure, and violations offederal and state

 consumer collections law. Id. at63.

 2.       Legal Standaral

          "Within   14 days after being served      with    a copy of the recommended        disposition, a

 party may serve and file specific written objections to the proposed findings and

 recommendationsfi " of a magistrate judge. Fed. R. Civ.P.72b)Q); sea28U.S.C.

 0   636(bX1). "The district judge must determine de novo any part of the magistrate judge's

 disposition that has been properly objected         to."   Fed. R. Civ. P. 72@)(3);   sea   28 U.S.C.

 $   636(bX1). In conffast, the dlstrict judge reviews any unobjected-to proposed findings,




                                                       4
Case 6:19-cv-00052-H-BU Document 94 Filed 03/23/21                      Page 5 of 10 PageID 995


 conclusions, and recommendations fol plain         eror.    Portwood v. Schneider & McKinney P.C.,

 No.3:20-CV-03344-X,2020WL7056302, at*1 (I{.D. Tex. Dec. 2,2020) (Stan, J.).

 3.     Analysis

        A.      The Court ovemrles the plaintiffs' objection to Judge Parker,s
                recommendation that equitabls l6lling does not apply to the plaintiffs,
                claims 1tr31 -ire out of transactions or events occurring in 20 07 afi 2010.

        The plaintifls assefi that equitable    tollilg   saves its claims stemming from the 2007

 and 2010 events. But equitable tolling does not apply to those claims because the plaintiffs'

 own allegations show that they knew or should have known of InterBank's alleged breach of

 conffact, duress, fraud, theft and conversion, unjust enrichment, negligent

 misrepresentation, and intentional infliction of emotional distress when these events

 occurred in 2007 and 2010.3

        Equitable toiling applies to statutes of limitations because the statute of limitations

 "encourages the plaintiffto pursue his rights diiigently" and does not have its purpose

 furthered "when an extraordinary crcumstance prevenrs [a plaintiff] from bringing a timely

 action." CTS Corp, r. Waldburger,5T3 U.S.        I,l0    (2014). Therefore, the discovery rule does

 not apply unless "the nature of the injury incurred is inherently undiscoverable.          "   Beayers   t.



I In their objection, the plaintiffs request the Court to find that equitable tolling applies to their
breach-of-trust claim. Dkt. No. 91 at 3. This is the first time that the plaintiffs have alieged or
argued that equitable tolling applies to their breach-of-trust c1aim. SeeDkt, No,65 at 10-11;Dkt.
No. 77 at 19. "[A] party who objects to the magistrate judge's [FCR] waives legal arguments not
made in the first instance before the magistrate judge." Freeman tt. Cty. of Bexar,142 F.3d 848, 851
(5th Cir. 1998). Therefore, the Court flrnds that the plaintiffs have waived any argument that
equitable tolling applies to their breach-of-trust claims and, as a result, is not obligated to and does
not consider this argument. Linda Michelle M. v. Saal, No,3:19-CV-00328-B-8T,2020WL470219,
at *l (N.D. Tex. Jan. 28,2020) (Boyle, J.) ("A pafy's entitlement to de novo review before the
District Court upon filing objections to an FCR does not entitle her to raise issues which were not
adequately presented to the magistrate judge."); Good v. Prof-2l13-53 Legal Title Tr. IV by U.S. Bank
Nat'l Ass'n, No. 3:17-CV-2967-M-BN, 2019 WL 1218993, at x3 (N.D. Tex. Mar. 15,2019) (Lynn,
C.J.) ("[T]he Court is not obligated to, and will not, consider these new substantive arguments for
summary judgment for the first time on objections to a FCR.").

                                                     5
Case 6:19-cv-00052-H-BU Document 94 Filed 03/23/21                         Page 6 of 10 PageID 996


 Metro.LifeIns.Co.,566F.3d436,439(sthCn.2009). Similarly,equitabletollingmight

 apply due to fraudulent concealment where "the defendants concealed the conduct

 complained o( and . . . the plaintiff failed, despite the exercise ofdue diligence on his part,

 to discover the facts that form the basis of his claim.     "   Tems y. Allan Const. Co., Inc., 851 F .2d

 1526,1528 (5th Cir. 1988). Finaliy, the continuing-violations doctrine, which most

 frequently applies in the employment-discrimination context, should not be invoked where

 the defendants took action that "'in faimess and logic,' should have alerted [the plaintiff] to

 act years ago." Texas v. United States, 891 F.3d 553, 562 (5th Cir. 20i8).

           Here, the plaintiffs   a11ege   that they were alerted to and should have been aware of

 InterBank's breach ofcontract, duress, fraud, theft and conversion, unjust enrichment,

 negligent misrepresentation, bleach oftrust, and intentlonal inflictron of emotional distress

 in 2007 and 2010. With respect to the 2007 events, the plaintiffs allege that InterBank took

 the insurance proceeds that they were entitled to from a hailstorm and never accounted for

 those proceeds. Dkt. No. 65 at        3. The plaintiffs do not   a11ege   that they could not discover

 the fact that InterBank took the funds and did not account for them. In fact, their

 allegations suggest the opposite-that the plaintiffs were aware that InterBank took the

 insurance proceeds and did not account for them. Additionally, with respect to the 2010

 events, the plaintiffs allege that: (1) changing the terms of the mortgages "was a clear breach

 of the terms of the notes"; (2) shortly after signing the 2010 note, InterBank informed Roger

 Middaugh that the $1,600,000 new working capital was outside of his iending limit; and (3)

 InterBank only provided plaintiffs with part of the lending limit created by the 2010 note.

 Id. at   2-3.   These allegations affirmatively claim that InterBank's 2010 conduct was




                                                       6
Case 6:19-cv-00052-H-BU Document 94 Filed 03/23/21                       Page 7 of 10 PageID 997



 discoverable and, therefore, that the plaintiffs knew or should have known oflnterBank's

 alleged unlawful behavior.

         Because the plaintiffs al1ege that they knew or should have known about InterBank's

 alleged wrongful conduct in 2007 and 2010, the Court finds that the discovery ru1e, the

 fraudulent-concealment docuine, and the continuing-violations doctrine do not apply to                 to11


 the stafute of limitations pertaining to that wrongful conduct. Therefore, the Court

 overrules the plaintiffs' objection to Judge Parker's recommendation that their breach-of-

 contract, duress, fraud, theft-and-conversion, unjust-enrichment, negilgent-

 misrepresentation, breach-of-ffust, and intentional-infliction-of-emotional-distress claims

 pertaining to the transactions or events occurring in 2007 and 2010 be dismissed with

 prejudice.a

         B       The Court overnrles the plaintiffs' objection as to Judge Parker's
                 recommendation that they have failed to state claims for quantum meruit,
                 quiet tifle, wrongful foreclosure, and violations of federal and state
                 consumer collections laws.

         After a de novo review of Judge Parker's recommendation, the Court finds that the

 plaintiffs have farled to sufliciently   a11ege   claims for quantum meruit, quiet title, wrongful

 foreclosure, and violation of federal and state consumer collectrons 1aws. To support their

 objection to Judge Parker's recommendation that their claims for quantum meruit, quiet




 r In their briefing, the plaintiffs assert that the continuing-trespass docffine tolls the statute of
 limitations for these claims. Dkt. No. 77 at I 1. But the plaintiffs supported this assenion with only
 one case, which is improperly cited, was decided in 1868 by the Supreme Judicial Court of Maine,
 and does not discuss the tolling ofstatutes oflimitations. Id Additionally, in their objection, the
 plaintiffs have provided no authority to support the application ofthe continuing-trespass doctrine to
 toll the starute of limitations in this case. And the Court has not located any Texas or Fifth Circuit
 authority indicatrng that there is a continuing-trespass doctrine that can apply to toll a statute of
 limitations. Therefore, to the extent that the plaintiffs' objection addresses Judge Parker's flnding
 that the continuing-trespass doctrine does not toll the statute of limitations in this case, the ob.lection
 is overnrled.

                                                       7
Case 6:19-cv-00052-H-BU Document 94 Filed 03/23/21                   Page 8 of 10 PageID 998


 tit1e, wrongful foreclosure, and violations     offederal and state consumel collections laws be

 dismissed, the plaintiflfs restate the allegations from their state-court petition-which was

 attached to their First Amended Complaint-and argue that these allegations give the

 defendants fair notice of the nature and the grounds for these claims. The plaintiflfs cite

 Mahone v. Addicks Util. Drst. of Harris Cty., 836 F .2d 921, 926 (5th Cir. 1988), for the

 proposition that pleadings only need to give the defendants fair notice ofthe plaintiffs'

 claims and the grounds upon which those claims rest.

        Plaintiffs rely on the wrong pleading standard. ln Ashcrofi     r   lqbal, the Supreme

 Court held that "[t]o survive a motion to dismiss, a complaint must contain sufficient

 factual matter, accepted as true, to 'state a claim to reliefthat is plausible on its face."' 556

 U.S. 662,678 (2009). Additionally, a claim does not have facial plausibi.lity unless "the

 plaintiffpleads factual content that   a11ows   the court to draw the reasonabie inference that

 the defendant is 1iab1e for the misconduct aileged." .Id Therefore, the Court overrules the

 plaintiffs' objection to Judge Parker's recommendation that their quantum-meruit, quiet-

 title, wrongful-foreclosure, and consumer-collections-law claims be dismissed.

 Additionally, after conducting a de novo review ofthese claims, for the reasons discussed in

 Judge Parker's FCR, the Court finds that the plaintifFs have not alleged claims for quantum

 meruit, quiet title, wrongful foreclosure, and violatron of federal and state consumer

 collections laws that are plausible on thek face.

        C       The Court finds no plain error in the unobjected-to portions ofJudge
                Parker's FCR.

        The Court has examined the record and reviewed the unobjected-to portions ofthe

 FCR for plain error. Finding no plain error, the Court accepts and adopts these portions of

 the FCR.

                                                    8
Case 6:19-cv-00052-H-BU Document 94 Filed 03/23/21                     Page 9 of 10 PageID 999


 4.      Conclusion

         Because the plaintiffs' own allegations indicate that they knew oflnterBank's alleged

 wrongful conduct rn 2007 and 2010, the Court overrules their objection as to Judge Parker's

 recommendatron that equitable tolling does not app1y. Additionally, because the plaintiffs

 have failed to state claims for quantum meruit, quiet tit1e, wrongful foreclosure, and

 violation offederal and state consumer collections law that are plausible on their face, the

 Courl overrules the plaintiffls' objection to Judge Parker's recommendation that these claims

 be dismissed. Finally, the Court finds no plain error in the in the unobjected-to portions         of

 Judge Parker's   FCR. Therefore, the Court accepts the findings, conclusions, and

 recommendation of the United States Magistrate Judge.

        Accordingly, the Court dismisses with prejudice the plaintiffs' claims for breach of

 contract, duress, fiaud, conversion, unjust enrichment, negligent misrepresentation, breach

 oftrust, and intentional infliction of emotional distress that relate to transactions or events

 occurring tn 2007 and 2010. Additionally, the Court dismisses with prejudice the plaintiffs'

 claims for quanfum meruit, quiet tit1e, wrongful foreclosure, and violatlons offederal and

 state consumer collections law.5



 s
   The plaintiffs have not objected to Judge Parker's recommendation that dismissal be with
 prejudice. SeeDL1.No.91. Therefore, the Court reviews this recommendation for plain error.
 Federal Rule of Civil Procedure 15(a)(2) states that coults should "freely give leave [to amend
 pleadingsl whenjustice so requires." Even though Rule 15(aX2) "evinces abias in favor ofgranting
 leave to amend," a court may refuse to grant leave to amend because of "undue delay, bad faith or
 dilatory motive on the part ofthe movant, repeated failure to cure deficiencies by amendments
 previously allowed, undue prejudice to the opposmg party by virtue ofallowance ofthe amendment,
 [and] futility of amendment." Thomas v. Chewon U.S.A., lnc.,832 F.3d586,590-91 (5thCir.2016).
 Here, the plaintiffs aftempted to amend their complaint four different times and were allowcd to
 amend their complaint once after removal to this Court. Despite four amendment attempts, the
 plaintiffs have failed to plead that equitable tolling applies to claims arising out oflnterBank's 2007
 and 2010 conduct and have failed to provide sufficient factual allegations to support their claims for
 quantum meruit, quiet title, wrongful foreclosure, and violations offederal and state consumer
 collections law. Additionally, considering that InterBank has already filed two motions to dismiss,

                                                    9
Case 6:19-cv-00052-H-BU Document 94 Filed 03/23/21               Page 10 of 10 PageID 1000


        So ordered on1v1urr1r13 ,2021.




                                                             SWESLEY HENDRIX
                                                              D STATES DISTRICT JUDGE




  the Coun finds that $anting leave to amend would unduly prejudice InterBank. Therefore, the
  Court finds no plain error and adop6 Judge Parker's recommendation that the Court dismiss these
  claims with prejudice.
                                                 l0
